Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks P11-24, filed 6/13/2022, with respect to claims 1-3 and 5-21 have been fully considered and are persuasive.  The rejection of claims 1-3 and 5-21 under 35 U.S.C. 112(a) has been withdrawn. 
	Based on the above Remarks, it is considered that the skilled artisan would have understood the Applicant to have possessed the claimed invention, in particular the determination of a potential deduplicability, despite limited details in the disclosure, based on the cited extrinsic evidence of the knowledge or level of skill of the skilled artisan with respect to methods or techniques to assess a potential deduplicability.
	Accordingly, the rejection of claims 1-3 and 5-21 is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Carmen on 7/13/2022.

The application has been amended as follows: 

	See attachment.

Allowable Subject Matter
Claims 1-3, and 5-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art of record teaches or suggests, in the context of the other recited features, at least the combination of:
	for each of a plurality of storage volumes of a distributed storage system:
to determine whether the storage volume has a first potential deduplicability or a second potential deduplicability, wherein the first potential deduplicability is greater than the second potential deduplicability;
responsive to determining that the storage volume has the first potential deduplicability, to execute a first write flow in the distributed storage system for each of a plurality of write requests directed to the storage volume, the first write flow utilizing content-based signatures of respective data pages of the storage volume to store the data pages in storage devices of the distributed storage system; and
responsive to determining that the storage volume has the second potential deduplicability, to execute a second write flow in the distributed storage system for each of a plurality of write requests directed to the storage volume, the second write flow utilizing non-content-based signatures of respective data pages of the storage volume to store the data pages in storage devices of the distributed storage system;
wherein potential deduplicability of the storage volume is expressed at least in part as an estimated deduplication ratio.
	The claims are directed to a device which assesses the deduplicability of a set of storage volumes, and performs different write flows based on the deduplicability of each volume. The write flows include using content-based signatures to store data pages when the deduplicability is high and to use non-content-based signatures when the deduplicability of the storage volume is low. The deduplicability is expressed as an estimated deduplication ratio.

	With regard to the prior art, the closest prior art of record discloses various related features:
Frank US 2012/0124282 discusses the use of content addressable signatures, e.g. artificial hash digests, in a distributed storage system [0019, 0116, 0128-0132, 0188, 0122-0127, 0367, 0467].
	Lewis US 2014/0304239 discusses setting a priority to perform deduplication for storage volumes based on estimated deduplication savings, including a threshold distinguishing high and low capacity savings [0024, 0039, 0082, Fig. 4].
	Condict US 9,424,285 discusses obtaining a deduplication estimate for a data set [BSTX12].

However, none of the cited prior art of record appears to specifically teach or suggest determining and using a measure of potential deduplicability, e.g. an estimated deduplicability ratio, of each storage volume of a distributed storage system to control whether content-based signatures or non-content based signatures are used to write data pages of the respective storage volume to storage devices of the distributed storage system. While the cited prior art indicates that the deduplicability of a data set or volume may be determined, none of the cited prior art of record appear to specifically apply the results of such a determination to control whether to use a write process employing a content-based or non-content based signature to store the data pages of respective volume in a distributed storage system.
	Accordingly, claim 1 is allowed. Claims 2-3 and 5-21 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136